Exhibit 99.1 Dear CNB Financial Corp. Shareholder: During the second quarter of 2007, CNB Financial Corp. developed new products and services to better meet the needs of customers, completed the formation of a new advisory board, focused on initiatives to address the challenges of the interest rate environment and registered significant growth in loans, deposits and total assets. Total assets grew to $292.5 million on June 30, 2007, 4% higher than the $281.4 million level at December 31, 2006.This growth was driven by a 7% increase in total loans which reached $214.5 million on June 30, 2007. Total deposits have grown by 8% since December 31, 2006, reaching a level of $207.3 million on June 30, 2007.The growth in deposits was fueled by the introduction of the Commonwealth Choice Account in early April of this year.This account is a high-interest rate savings account for personal banking and commercial customers and has helped us meet the challenges of the current interest rate environment by reducing high cost deposit balances and increasing the balances of lower cost deposits. We will continue to explore new products and services that will help us stay competitive, reduce our relative interest costs and bring in new business during these market conditions.We are happy to report that the two new branches opened during 2006 are contributing significantly to our overall deposit growth and personalized customer service. Strategies adopted during the quarter, including the introduction of the Commonwealth Choice Account mentioned above, acted to mitigate the effect of the difficult interest rate environment as evidenced by the net interest margin which declined by merely one basis point to 3.03% compared to the 3.04% registered during the first quarter of 2007.The resulting net interest income equaled $2.1 million for the quarter, which increased slightly from the prior quarter. For the first six months of the year, net interest income equaled $4.1 million, compared to the $4.3 million amount recorded during the same period of 2006. Operating expenses (alternatively known as non-interest expense) equaled $2.1 million in the second quarter of 2007, an increase of 9% as compared to the same period of 2006.On a year to date basis, operating expenses have increased 10% since 2006.The increases are primarily attributable to the opening of two new branches during the latter part of 2006, expansion of the operations department facility and increased FDIC deposit insurance premium costs. Net income equaled $81,000 and $140,000 for the three and six-month period ending June 30, 2007, respectively, compared to $129,000 and $346,000 for the same periods of 2006.Net income per basic and diluted share for the quarter ended June 30, 2007 totaled $.04 compared to $.06 for the same period of 2006.On a year-to-date basis, net income per basic and diluted share totaled $.06 compared to $.16 for the same period of last year. One initiative under development is our new Remote Deposit Capture (RDC) product, which we are preparing to launch next month. This product will help us expand our geographic territory without the expense of physical branches as well as offer significant convenience to our clients, allowing them to make same-day deposits without having to travel to a branch. During the quarter we also completed the formation of our new advisory board. Comprised of almost fifty business and community leaders from the greater Worcester area, the board will help us in our marketing efforts by proposing new ideas for generating business as well as referring associates and contacts to CNB. We held our first meeting in June and look forward to many more productive sessions focused on new marketing strategies and product ideas to further enhance customer service and tap into new business markets in the future. Finally, we engaged a new auditing firm, Wolf & Company, P.C., one of the largest regional certified public accounting and business consulting firms in the Northeast, as our independent auditor.Wolf & Company has a stellar reputation and we are very pleased to have them on board. As we look ahead, we are prepared to continuously address the market challenges until the rate environment begins to turn around. As always, we will keep you informed of our new programs, technology, and customer service enhancements. Sincerely, Charles R. Valade President and CEO Cary J. Corkin Chairman of Board Consolidated Balance Sheets (Unaudited) ASSETS June 30, December 31, June 30, 2007 2006 2007 Cash and Cash Equivalents $ 13,418,000 $ 6,736,000 $ 18,316,000 Investment Securities Available-for-Sale, (amortized cost of $48,339,000 as of June 30, 2007, $54,808,000 as of December 31, 2006) and $54,821,000 as of June 30, 2006) (Note 4) 47,750,000 54,582,000 53,649,000 Investment Securities Held-to-Maturity, (fair value of $9,910,000 as of June 30, 2007, $12,450,000 as of December 31, 2006 and $12,330,000 as of June 30, 2006) (Note 4) 10,050,000 12,513,000 12,598,000 Federal Reserve Bank Stock 736,000 700,000 682,000 Federal Home Loan Bank Stock 3,052,000 3,070,000 2,530,000 Loans 214,470,000 200,668,000 196,681,000 Less: Allowance for Loan Losses (2,773,000 ) (2,807,000 ) (2,765,000 ) Loans, Net 211,697,000 197,861,000 193,916,000 Premises and Equipment, Net 2,487,000 2,521,000 2,017,000 Accrued Interest Receivable 1,140,000 1,297,000 1,119,000 Deferred Tax Asset 1,818,000 1,553,000 2,080,000 Prepaid Expenses and Other Assets 361,000 531,000 408,000 $ 292,509,000 $ 281,364,000 $ 287,315,000 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 207,347,000 $ 191,807,000 $ 210,447,000 Federal Home Loan Bank Advances 48,000,000 52,250,000 49,500,000 Federal Funds Purchased - 500,000 - Subordinated Debentures 7,732,000 7,732,000 7,732,000 Securities Under Agreement to Repurchase 6,860,000 5,946,000 - Accrued Expenses and Other Liabilities 2,383,000 2,958,000 2,114,000 Total Liabilities: 272,322,000 261,193,000 269,793,000 Commitments and Contingencies (Note 8) Temporary Stockholders’ Equity (Note 6) - - 164,000 Stockholders' Equity: Common Stock Par Value: $1.00 Shares Authorized: 10,000,000 as of June 30, 2007, December 31, 2006 and June 30, 2006 Issued and Outstanding: 2,283,000 as of June 30, 2007, December 31, 2006 and 2,128,000 as of June 30, 2006 2,283,000 2,283,000 2,113,000 Additional Paid-in Capital 20,240,000 20,154,000 18,378,000 Accumulated Deficit (2,011,000 ) (2,151,000 ) (2,441,000 ) Accumulated Other Comprehensive Lossnet of taxes (325,000 ) (115,000 ) (692,000 ) Total Stockholders' Equity 20,187,000 20,171,000 17,358,000 $ 292,509,000 $ 281,364,000 $ 287,315,000 Refer to the Company’s 10-QSBs dated June 30, 2007 and June 30, 2006 for the accompanying notes which are an integral part of these consolidated statements. Consolidated Statements of Income (Unaudited) ThreeMonths Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest and Dividend Income: Interest and Fees on Loans $ 3,896,000 $ 3,438,000 $ 7,648,000 $ 6,609,000 Interest and Dividends on Investments 830,000 691,000 1,694,000 1,326,000 Total Interest and Dividend Income 4,726,000 4,129,000 9,342,000 7,935,000 Interest Expense: Interest Expense on Deposits 1,836,000 1,510,000 3,521,000 2,742,000 Interest Expense on Borrowings 814,000 518,000 1,710,000 925,000 Total Interest Expense 2,650,000 2,028,000 5,231,000 3,667,000 Net Interest Income 2,076,000 2,101,000 4,111,000 4,268,000 Provision for Loan Losses - 80,000 30,000 164,000 Net Interest Income, After Provision for Loan Losses 2,076,000 2,021,000 4,081,000 4,104,000 Other Income: Fees on Deposit Accounts 53,000 53,000 103,000 105,000 Loan Related Fees 37,000 41,000 78,000 75,000 Other 26,000 27,000 54,000 59,000 Total Other Income 116,000 121,000 235,000 239,000 Operating Expense: Employee Compensation and Benefits 1,106,000 1,039,000 2,196,000 2,042,000 Occupancy and Equipment 344,000 263,000 698,000 527,000 Professional Fees 183,000 156,000 323,000 322,000 Marketing and Public Relations 95,000 120,000 187,000 240,000 Data Processing Expense 109,000 96,000 233,000 186,000 Other General and Administrative Expenses 232,000 217,000 461,000 400,000 Total Operating Expense 2,069,000 1,891,000 4,098,000 3,717,000 Income Before Taxes 123,000 251,000 218,000 626,000 Provision for Income Taxes 42,000 122,000 78,000 280,000 Net Income $ 81,000 $ 129,000 $ 140,000 $ 346,000 Net Income per Basic Share $ 0.04 $ 0.06 $ 0.06 $ 0.16 Net Income per Diluted Share $ 0.04 $ 0.06 $ 0.06 $ 0.16 Weighted Average Shares - Basic 2,283,000 2,122,000 2,283,000 2,118,000 Weighted Average Shares - Diluted 2,294,000 2,208,000 2,303,000 2,197,000 Refer to the Company’s 10-QSBs dated June 30, 2007 and June 30, 2006 for the accompanying notes which are an integral part of these consolidated statements.
